UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-QSB (Mark One) [X] Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 [] Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 333-140257 Phoenix International Ventures, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-8018146 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) (Address of principal executive offices) Zahir Teja, President & CEO 2201 Lockheed Way Carson City, Nevada 89706 (775) 882-9700 (Issuer's telephone number, including area code) All Correspondence to: Arthur S. Marcus, Esq. Gersten Savage LLP 600 Lexington Avenue, 9th Floor New York, New York 10022 (212) 752-9700 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X] The number of shares outstanding of the issuer's common stock, as of August22, 2007 was 6,996,000. Transitional Small Business Disclosure Format (check one):Yes [ ] No [X] -1- Phoenix International Ventures, Inc. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Balance Sheet as of June 30, 2007 3 Unaudited Consolidated Statements of Operations for the Three Months Endedand Six Months Ended June 30, 2007 and 20063 4 Unaudited Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 5 Notes to Unaudited Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Conditionand Results of Operations 14 Item 3.Controls and Procedures 10 PART II OTHER INFORMATION Item 1Legal Proceedings 14 Item 2Changes in Securities and Small BusinessIssuer Purchases of Equity Securities 15 Item 3Defaults upon Senior Securities 15 Item 4Submission of Matters to a Vote of Security Holders 15 Item 5 Other Information 15 Item 6 Exhibits and Reports on Form 8-K 15 -2- PART I FINANCIAL INFORMATION Phoenix International Ventures, Inc. Consolidated Balance Sheet June 30, 2007 (Unaudited) Assets Current assets Accounts receivable $ 96,411 Inventory 114,000 Prepaid expenses 2,770 Total current assets 213,181 Property and equipment, net 24,660 Total assets $ 237,841 Liabilities and Stockholders' (Deficit) Current liabilities Bank overdraft $ 5,288 Line of credit 41,856 Accounts payable and accrued expenses 577,422 Notes payable 109,918 Legal settlement 398,980 Due to related party 49,988 Total current liabilities 1,183,452 Long term liabilities Legal settlement - long-term 566,174 Due to related party 509,375 Total liabilities 2,259,001 Common stock subject to mandatory redemption 396,000 shares issued and outstanding 198,000 Stockholders' (deficit) Preferred stock - $0.001 par value; 1,000,000 shares authorized; zero shares issued and outstanding - Common stock - $0.001 par value; 50,000,000 shares authorized; 6,600,000 shares issued and outstanding 6,600 Paid in capital 79,755 Accumulated (deficit) (2,305,515 ) (2,219,160 ) Total liabilities and stockholders' (deficit) $ 237,841 See notes to the financial statements -3- Phoenix International Ventures, Inc. Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) Six months ended Three months ended June 30, June 30, 2007 2006 2007 2006 Sales $ 712,490 $ 681,544 $ 253,975 $ 586,986 Cost of sales 365,797 320,347 84,379 257,185 Gross margin 346,693 361,197 169,596 329,801 Operating expenses General and administrative expenses 576,923 302,803 350,458 166,365 Depreciation 1,704 1,620 852 810 Total operating expenses 578,627 304,423 351,310 167,175 Income (loss) from operations (231,934 ) 56,774 (181,714 ) 162,626 Other income (expense) Interest expense (8,741 ) (8,304 ) (4,694 ) (4,896 ) Income from cancellation of debt - 7,000 - 7,000 (8,741 ) (1,304 ) (4,694 ) 2,104 Income (loss) before taxes (240,675 ) 55,470 (186,408 ) 164,730 Income taxes (9 ) - - - Net income (loss) $ (240,684 ) $ 55,470 $ (186,408 ) $ 164,730 Net income (loss) per common share: Basic and diluted $ (0.04 ) $ 2.77 $ (0.03 ) $ 8.24 Weighted average shares outstanding: Basic and diluted 6,600,000 20,000 6,600,000 20,000 See notes to the financial statements -4- Phoenix International Ventures, Inc. Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2007 and 2006 (Unaudited) 2007 2006 Cash flows from operating activities Net cash (used in) operating activities $ (9,382 ) $ (55,004 ) Cash flows from investing activities Cash received in acquisition of subsidiary 3,334 Purchase of fixed assets (1,200 ) - Net cash provided by investing activities 2,134 - Cash flows from financing activities Bank overdraft 5,288 - Proceeds of line of credit 6,856 - Proceeds of note payable - 60,000 Repayment of notes payable (6,637 ) (18,000 ) Proceeds (repayment) of officer advances, net (14,602 ) 52,238 Net cash provided by (used in) financing activities (9,095 ) 94,238 Increase (decrease) in cash (16,343 ) 39,234 Cash, beginning of period 16,343 9,240 Cash, end of period $ - $ 48,474 Cash paid for Interest $ 4,038 $ 1,500 Income taxes $ - $ - Non-cash investing and financing activities: Issuance of 396,000 shares of common stock in exchange for debt $ 198,000 $ - See notes to the financial statements -5- Note 1 - Summary of Significant Accounting Policies Organization and Nature of Activities Phoenix International Ventures, Inc. (PIV) was organized August 7, 2006 as a Nevada Corporation. The Company was formed to invest in the field of aerospace defense. Phoenix Aerospace, Inc. (PAI) was organized April 18, 2003 as a Nevada Corporation that specializes in manufacturing, re-manufacturing and upgrading of Ground Support Equipment (GSE) used in military and commercial aircraft. Effective January 1, 2007, Phoenix International Ventures issued 3,000,000 shares of its common stock to the shareholder of Phoenix Aerospace, Inc. in exchange for all the issued and outstanding common stock of PAI pursuant to a Share Exchange Agreement. As a result of the transaction, the Company’s CEO and certain of his family members under his voting control possess a majority of the Company’s issued and outstanding common stock. The CEO owns the largest minority interest. PIV’s CEO was the sole shareholder, officer and director of PAI prior to the transaction and will continue to be the CEO of PIV. The transaction is considered in substance a capital transaction, and has been accounted for as a reverse acquisition, thus no goodwill or other intangible assets were recorded.On this basis, the historical financial statements as of and prior to the acquisition date represent the operations of PAI. Basis of Consolidation The consolidated financial statements include the accounts of the Company, its wholly owned USA subsidiary, Phoenix Aerospace, Inc., and its wholly owned Israeli subsidiary, Phoenix Europe Ventures, Ltd. The expenditures of Phoenix Europe Ventures are generally incurred in New Israeli Shekels (NIS). Significant intercompany accounts and transactions have been eliminated in consolidation. Basis of Presentation The interim consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC") pursuant to Item 310 of Regulation S-B. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America ("US GAAP") have been condensed or omitted pursuant to such SEC rules and regulations. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of financial position as of June 30, 2007, results of operations and cash flows for the three and six months ended June 30, 2007 and 2006, as applicable, have been made. The results for these interim periods are not necessarily indicative of the results for the entire year.The accompanying financial statements should be read in conjunction with the December 31, 2006 financial statements and the notes thereto included in the Company's Form SB-2, as amended. Net (Loss) per Common Share The Company follows SFAS 128, "Earnings per Share". Basic earnings (loss) per common share calculations are determined by dividing net income (loss) by the weighted average number of shares of common stock outstanding during the year. Diluted earnings (loss) per common share calculations are determined by dividing net income (loss) by the weighted average number of common shares and dilutive common share equivalents outstanding. During the periods when they are anti-dilutive, common stock equivalents, if any, are not considered in the computation. -6- Note 2 - Financial Condition, Liquidity, and Going Concern The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern. The Company incurred a net loss of $240,684 for the six months ended June 30, 2007. At June 30, 2007, the Company had a working capital deficit of $970,271 and a stockholders' deficit of $2,219,160. These conditions raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. The ability of the Company to achieve its goals is dependent upon future capital raising efforts, obtaining and maintaining favorable contracts, and the ability to achieve future operating efficiencies anticipated with increased production levels. There can be no assurance that the Company's future efforts and anticipated operating improvements will be successful. Note 3 - Notes Payable At June 30, 2007, notes payable consist of the following: Note payable in the amount of $84,517 plus interest. The note was due December 18, 2003. On January 21, 2005 a judgment was filed against the Company. The note is currently accruing interest at 10% $ 95,055 Note payable with interest accrued at 7%, due February 28, 2008 14,863 $ 109,918 Note 4 - Legal Settlement On June 10, 2004, the Company entered into a business arrangement which contained a covenant not to compete, confidentiality provision, and restrictions to do business in the Ground Support Equipment industry with its clients. This business arrangement failed and a Termination Agreement was signed by the Company on December 8, 2004 wherein the Company was obligated to pay a sum of $1,187,275. Under the provisions of the Termination Agreement, the Company paid a sum of $168,000 in December 2004 and was in default for the balance of $1,019,275. As a result, the dispute went to arbitration, and an award of $1,173,913 plus interest at the statutory rate was ordered against the Company on December 26, 2005. On May 26, 2006, the Company entered into a settlement agreement whereby it agreed to make cash payments of $150,000 plus purchase credits of $500,000 to be applied towards materials and services from the Company. Furthermore, the Company agreed to pay an additional sum of $566,174, in the event that (a) the Company defaulted in making the cash payments or providing purchase credits or (b) if the Company is awarded a one-time specific contract from a specific customer within two years of the May 26, 2006 settlement agreement. To date, the Company has met its obligations under the May 26, 2006 settlement agreement and has made cash payments of $125,000 and applied $126,020 in purchase credits. -7- Note 5 - Related Party Transactions An officer has made periodic advances to the Company which totaled $558,965, of which $49,988 is the current portion at June 30, 2007. These advances are non-interest bearing and the officer has agreed not to demand payment of the long-term portion during the next twelve months. Note 6 - Share Capital The Company is authorized to issue 1,000,000 shares of $0.001 preferred stock and 50,000,000 shares of $0.001 par value common stock. On January l, 2007, the Company issued 3,000,000 shares of common stock in exchange for all of the issued and outstanding stock of Phoenix Aerospace, Inc. as part of a reverse merger. On January 1, 2007, the Company issued 396,000 shares of common stock in exchange for notes payable in the amount of $198,000. Should registration of shares not be effective by December 2007, the original principal amount, without penalty, shall be returned to the creditors via the repurchase of the stock. This transaction falls within the scope of SFAS 151, the repurchase feature is accounted for as a liability under "shares subject to mandatory redemption". As a result these shares are not accounted for in the Company's outstanding shares and weighted average shares for earning per share. The Company's registration statement was declared effective on August 6, 2007, as a result the repurchase feature mentioned above is void as of that date. On December 14, 2006, the Company entered into employment agreements with three key officers. In connection with these agreements, the Company agreed to grant 990,000 options to purchase common stock at a price of $0.50 per share. The employment agreements became effective on April 26, 2007. The above mentioned options have been granted accordingly on April 26, 2007. On October 2, 2006, the Company entered into a consulting agreement with a related party. In connection with this agreement, the Company agreed to grant 330,000 options to purchase common stock at a price of $0.50 per share. The consulting agreement became effective on April 26, 2007. The above mentioned options have been granted accordingly on April 26, 2007. On July 27, 2006, the Company entered into a retention agreement with a law firm. As part of this agreement, the Company agreed to grant warrants to purchase 170,000 shares of common stock at $1.00 per share. The warrants were to be granted immediately prior to the effective date of the SB-2 registration statement filed with the Securities and Exchange Commission.The above mentioned options have been granted accordingly on August 6, 2007, the date of effectiveness of the Company's SB-2. At June 30, 2007, stock options outstanding were as follows: Weighted Number of Average Options Exercise Price Options outstanding at the beginning of the year - $ - Granted 1,320,000 $ 0.50 Options outstanding at the end of the period 1,320,000 $ 0.50 Options vested and exercisable 1,320,000 $ 0.50 Weighted average fair value of options granted $ 0.08 -8- Note 6 - Share Capital (Cont'd) The following table summarizes information about options outstanding and exercisable at June 30, 2007: Options Outstanding Number of Weighted Average Weighted Average Range price ($) Options Remaining Life Exercise price $0.50 1,320,000 3.5 years $0.50 Note 7 – Concentrations For the six months ended June 30, 2007, two customers represented 73% of the Company’s revenues.For the six months ended June 30, 2006, two customers represented 66% of the Company’s revenues.At June 30, 2007, two customers represented 96% of the Company’s accounts receivable balance. Note 8 – Subsequent Events On August 6, 2007, the Company’s SB-2 registration statement was declared effective by the Securities and Exchange Commission (SEC). -9- Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS The information set forth in Management's Discussion and Analysis of Financial Condition and Results of Operations ("MD&A") contains certain "forward-looking statements", including, among others (i) expected changes in the Company's revenues and profitability, (ii) prospective business opportunities and (iii) the Company's strategy for financing its business. Forward-looking statements are statements other than historical information or statements of current condition. Some forward-looking statements may be identified by use of terms such as "believes", "anticipates", "intends" or "expects". These forward-looking statements relate to the plans, objectives and expectations of the Company for future operations. Although the Company believes that its expectations with respect to the forward-looking statements are based upon reasonable assumptions within the bounds of its knowledge of its business and operations, in light of the risks and uncertainties inherent in all future projections, the inclusion of forward-looking statements in this report should not be regarded as a representation by the Company or any other person that the objectives or plans of the Company will be achieved. You should read the following discussion and analysis in conjunction with the Financial Statements and Notes attached hereto, and the other financial data appearing elsewhere in this quarterly report. The Company's revenues and results of operations could differ materially from those projected in the forward-looking statements as a result of numerous factors, including, but not limited to, the following: the risk of significant natural disaster, the inability of the Company to insure against certain risks, inflationary and deflationary conditions and cycles, currency exchange rates, changing government regulations domestically and internationally affecting our products and businesses. OVERVIEW Phoenix International Ventures, Inc. (“PIV” or the “Company”) was incorporated on August 7, 2006. PIV has no operations and operates as a holding company. The financial statements are consolidated with the Company's wholly owned USA subsidiary, Phoenix Aerospace, Inc., and its wholly-owned Israeli subsidiary, Phoenix Europe Ventures Ltd. Phoenix Aerospace, Inc (PAI) was incorporated on April 18, 2003. The Company, Zahir Teja, and Phoenix Aerospace, Inc. entered into a Share Exchange Agreement dated as of December 1, 2006. As a result of this transaction, PAI became a wholly owned subsidiary of the Company. The effective date of this transaction was January 1, 2007. The foregoing transaction has been treated for accounting purposes as a “reverse merger.” The principal business reason for the share exchange was to establish a holding company structure.This structure, the Company believes, facilitates future acquisitions and the opening up of new lines of business.Of course, there can be no assurance that the Company will make any such acquisitions or open up any such new lines of business. PAI manufactures support equipment for military aircraft which are used for maintaining, operating or testing aircraft sub-systems. It manufactures some of the existing support equipment which is in need of overhaul or facing maintainability and components obsolescence issues and it also manufactures new support equipment. PAI is ISO 9001/2000 certified. The Company has recently renewed the process and extended its ISO 9001/2000 certificate until April 26, 2010. PAI has a licensing agreement with Lockheed Martin Aeronautics Company to re-manufacture several types of Support Equipment for P-3 Orion surveillance aircraft. PAI has a marketing, sales and manufacturing agreement with Honeywell Aerospace GmbH for Air Start Cart, RST-184 which is used on various aircraft. -10- The main users of the equipmentarethe United States Air Force, US Navy and defense-aerospace companies. Financial Information - Percentage of Revenues (Unaudited) Six months ended June 30, 2007 2006 Revenues 100 % 100 % Cost of Goods Sold -51 % -47 % Gross Profit 49 % 53 % Operating Expenses: Research and Development 0 % 0 % Marketing and Selling 0 % 0 % General and Administrative -81 % -44 % Total Operating Expenses -81 % -45 % Other Income (Expenses) -1 % 0 % Income (Loss) before Taxes -34 % 8 % Net income (loss) -34 % 8 % RESULTS OF OPERATIONS COMPARISON OF THE SIX MONTHS ENDED JUNE 30, 2, 2006 Revenues. Revenues increased 5% to $712,490 for the six months ended June 30, 2007 compared to $681,544 for the six months ended June 30, 2006. Revenues were geographically generated within the US. The increase in revenues is primarily attributable to the procurement of new orders and programs by the Company.Revenues attributable to repeat customers for the six months ended June 30, 2007 were approximately $347,819.For the six months ended June 30, 2007, 48% of the revenues were derived from product sales, 39% from study contracts and 13% from remanufacturing in comparison to the six months ended June 30, 2006 in which 56% of its revenues were derived from remanufacturing orders. For the six months ended June 30, 2007, two customers represented 73% of our revenues. As of June 30, 2007, all of our revenues were derived from our operations in the US. Cost of Sales. Cost of revenues consists primarily of sub contractors and raw materials used in manufacturing along with other related charges. Cost of sales increased 14% to $365,797 for the six months ended June 30, 2007, compared to $320,347 for the six months ended June 30, 2006, representing 51% and 47% of the total revenues for the six months ended June 30, 2007 and June 30, 2006, respectively. General and Administrative Expenses. General and administrative expenses increased by 91% to $576,923 for the six months ended June 30, 2007 from $302,803 for the six months ended June 30, 2006.The increase in general and administrative costs are primarily attributable to $86,321 of expenses related to the going public process, an increase of $42,500 in salaries and consulting fees and $105,600 of expense incurred due to options expensing. As a percentage of revenues, general and administrative expenses increased to 81% for the six months ended June 30, 2007, as compared to 44% for the six months ended June 30, 2006. -11- Financing Expenses. Financing expenses, net, increased to $8,741 for the six months ended June 30, 2007 as compared to $8,304 for the six months ended June 30, 2006. Income (Loss) before Taxes. Net loss before taxes for the six months ended June 30, 2007 amounted to $240,675, as compared to net income before taxes of $55,470, for the six months ended June 30, 2006. Taxes on Income PIV had immaterial tax liability from the Israeli subsidiary for the six months ended June 30, 2007 as it had no income before taxes. Net Income (Loss). Net loss for the six months ended June 30, 2007 was $240,684 as compared to net income of $55,470 for the same period in the year 2006. The loss is attributable primarily to an increase of 91% to $576,923 in general and administrative expenses for the six months ended June 30, 2007 compared to $302,803 for the six months ended June 30, 2006. Income (Loss) Per Share. The loss per share of common stock of Phoenix International Ventures, Inc for the six months ended June 30, 2007 was $0.04 (basic and diluted shares 6,600,000 issued and outstanding shares). The earning per share of common stock of Phoenix Aerospace, Inc., for the six months ended June 30, 2006 was $2.77 (basic and diluted shares 20,000 issued and outstanding shares). COMPARISON OF THE THREE MONTHS ENDED JUNE 30, 2, 2006 Revenues. Revenues decreased 56% to $253,975 for the three months ended June 30, 2007 compared to $583,986 for the three months ended June 30, 2006. Revenues were geographically generated within the US. The decrease in revenues is primarily attributable to the delivery of a sizeable order in the three months ended June 30, 2006 in comparison to moderate deliveries in the three months ended June 30, 2007.Revenues attributable to repeat customers for the three months ended June 30, 2007 were approximately $347,819.For the three months ended June 30, 2007, 48% of the revenues were derived from product sales, 39% from study contracts and 13% from remanufacturing in comparison to the three months ended June 30, 2006 in which 56% of its revenues were derived from remanufacturing orders. For the three months ended June 30, 2007, two customers represented 58% of our revenues. As of June 30, 2007, all of our revenues were derived from our operations in the US. Cost of Sales. Cost of revenues consists primarily of sub contractors and raw materials used in manufacturing along with other related charges. Cost of sales decreased 67% to $84,379 for the three months ended June 30, 2007, compared to $257,185 for the three months ended June 30, 2006, representing 33% and 43% of the total revenues for the three months ended June 30, 2007 and June 30, 2006, respectively.The reduction in the cost of sales as a percentage of revenues is due to the greater portion of the revenues being attributable to study contracts in the three months ended June 30, 2007 in comparison to the three months ended June 30, 2006. General and Administrative Expenses. General and administrative expenses increased by 110% to $350,458 for the three months ended June 30, 2007 from $166,365 for the three months ended June 30, 2006.The increase in general and administrative costs are primarily attributable to expenses related to the going public process, an increase of $42,500 in salaries and consulting fees and $105,600 of expense incurred due to options expensing. As a percentage of revenues, general and administrative expenses increased to 138% for the three months ended June 30, 2007, as compared to 28% for the three months ended June 30, 2006. -12- Financing Expenses. Financing expenses, net, amounted to $4,694 for the three months ended June 30, 2007 as compared to $4,896 for the three months ended June 30, 2006. Net Income (Loss). Net loss for the three months ended June 30, 2007 was $186,408 as compared to net income of $164,730 for the same period in the year 2006. The loss is attributable primarily to an increase in general and administrative expenses for the three months ended June 30, 2007, which were $351,310 as compared to $162,626 for the three months ended June 30, 2006. Income (Loss) Per Share. The loss per share of common stock of Phoenix International Ventures, Inc for the three months ended June 30, 2007 was $0.03 (basic and diluted shares 6,600,000 issued and outstanding shares). The earning per share of common stock of Phoenix Aerospace, Inc, for the three months ended June 30, 2006 was $8.24 (basic and diluted shares 20,000 issued and outstanding shares). COMPARISON OF THE BALANCE SHEET AS OF JUNE 30, 2, 2006 Current Assets. Current assets amounted to $213,181 as of June 30, 2007 as compared with $258,485 as of December 31, 2006. The decrease is primarily attributable to decrease in accounts receivable and cash. Fixed Assets. Fixed assets after accumulated depreciation amounted to $24,460 as of June 30, 2007, as compared with $25,164 as of December 31, 2006. Current Liabilities. As of June 30, 2007, current liabilities decreased to $1,183,452 as compared with $1,252,932 as of December 31, 2006. Long-term Liabilities. Long term liabilities were $1,075,549 as of June 30, 2007 were unchanged in comparison to December 31, 2006. Officer Advances. The Company had advances from a shareholder, Mr. Zahir Teja who is also our CEO, of $559,363 as of June 30, 2007. $49,988 of these advances are due on demand and $509,375 of these advances are non-interest bearing and are payable to the shareholder on September 30, 2008. LIQUIDITY AND CAPITAL RESOURCES Cash as of June 30, 2007, amounted to $0 as compared with $16,343 as of December 31, 2006, a decrease of $16,343. Net cash used in operating activities for the six months ended June 30, 2007, was $9,382. Net cashused infinancing activities for the six months ended
